DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the amendment filed 7/27/2022 has overcome the prior art of record.  The prior art of record fails to teach or fairly suggest A circuit connected to generate a control signal in response to changes in voltage across first and second supply nodes, comprising: a p-channel transistor having a gate, a source connected to the first supply node, and a drain connected to an output node; an n-channel transistor having a gate connected to the gate of the p-channel transistor, a drain connected to the output node and a source connected to the second supply node; a resistive element connected between the gate of the p-channel transistor and the second supply node, wherein the resistive element is a passive resistive element; and a cascode-connected series of p-channel transistors MCn having gates connected to the second supply node and bodies connected to the first supply node, for n going from 1 to N, where N is an integer greater than or equal to 2, connected between the first supply node and the gate of the p-channel transistor, wherein a threshold voltage of the p-channel transistor is less than a threshold voltage of the cascode-connected series of p-channel transistors, and wherein, upon a ramp up of a voltage of the first supply node from a power off condition, the p- channel transistor and the n-channel transistor are configured to generate a power-on reset pulse, the power-on reset pulse being a voltage pulse on the output node that includes a ramp up to the voltage on the first supply node, such that the voltage pulse subsequently drops to the voltage on the second supply node as the voltage of the first supply node continues to increase to an operating voltage as called for in claims 1, 8 and 16.  Therefore, claims 1, 3-5, 7-13 and 15-21 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        7/28/2022